                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

DAVID ORMSBY, et al.                                                                 PLAINTIFFS

v.                                     No. 5:20-cv-05019

CELLCO PARTNERSHIP, et al.                                                        DEFENDANTS

                                    OPINION AND ORDER

       On October 7, 2019, Plaintiffs filed a complaint in Benton County Circuit Court for breach

of contract and fraud. Plaintiffs filed an amended complaint on December 13, 2019, and added

claims for breach of good faith and fair dealing and deceptive trade practices. On January 21,

2020, Separate Defendant Cellco Partnership removed the action to this Court on the basis of

federal question jurisdiction, arguing that Plaintiffs’ claims are completely preempted by the Fair

Credit Report Act (“FCRA”). Plaintiffs filed a motion to remand (Doc. 6) and brief in support.

Defendant Cellco Partnership has not filed a response, but no response is necessary. Plaintiffs’

motion will be GRANTED.

       Defendant removed this case pursuant to 28 U.S.C. § 1331, arguing that claims within the

amended complaint arise under federal law. There is no question that all the claims in the amended

complaint are based on Arkansas state law. However, Defendant contends that because Plaintiffs

seek damages for the negative impact on their credit rating, their claims are completely preempted

by the FCRA.

       A party must file a notice of removal within 30 days after receipt of the pleading from

which federal jurisdiction “may be first ascertained.” 28 U.S.C. § 1446(b)(3); Davis Neurology

PA v. DoctorDirectory.com LLC, 896 F.3d 872, 875 (8th Cir. 2018) (“The time limit on removal

. . . depends on the date when it may “first be ascertained” that a case is “removable.”). Defendant



                                                 1
contends federal jurisdiction exists by virtue of the damages sought in the amended complaint.

However, the original complaint alleges the same damages associated with Plaintiffs’ negative

credit rating. The federal question upon which Defendant relies was first ascertainable in the

original complaint. Plaintiffs filed the original complaint in state court on October 7, 2019, and

served1 Defendant on October 13, 2019. Thus, Defendant’s deadline to file a notice of removal

was November 13, 2019—30 days after service of the original complaint. 28 U.S.C. § 1446(b).

Because Defendant filed a notice of removal on January 21, 2020, removal is untimely.

       However, even if Defendant had filed a timely notice of removal, the Court lacks subject

matter jurisdiction over the case. Relying on Arnold v. Navient Sols., LLC, 2018 WL 6671542, at

*2-3 (N.D.N.Y. Dec. 19, 2018), Defendant asserts that Plaintiffs’ state-law claims are completely

preempted by the FCRA. The Court disagrees. The plaintiff in Arnold sought injunctive relief for

the defendant’s allegedly unlawful reporting practices. Id. at *2-3. Here, Plaintiffs do not

complain of Defendant’s reporting practices. Instead, Plaintiffs seek damages flowing from

Defendant’s alleged breach of contract, fraud, and/or deceptive trade practices. Simply seeking

damages associated with a negative credit rating—where there is no allegation that the rating is

the result of unlawful reporting practices—does not convert an otherwise state law claim into one

arising under federal law. Whether Plaintiffs are entitled to these damages will be governed

exclusively by state law, so there is no federal question at issue.

       IT IS THEREFORE ORDERED that Plaintiffs’ motion (Doc. 6) to remand is GRANTED

and this case is remanded to the Circuit Court of Benton County.




       1
         The Court takes judicial notice of the affidavit of service filed in state court on October
22, 2019. Ormsby, et al. v. Cellco Patnership, et al., No. 04CV-19-2485-2, Affidavit for Return of
Service (Oct. 22, 2019).
                                                  2
IT IS SO ORDERED this 12th day of February, 2020.


                                               /s/P. K. Holmes, III
                                               P.K. HOLMES, III
                                               U.S. DISTRICT JUDGE




                                    3
